DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 1/20/21, in which applicant filed the application.  Claims 1-7 are pending in the instant application and have been rejected below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/21 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: task acquisition unit, load identification unit, output determination unit, storage unit, in claim 1 and claim 7; mobile unit in claim 7 also. Throughout the specification though, the only embodiment for the “units” in claim 1 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “task acquisition unit, mobile unit, load identification unit, output determination unit, storage unit,” in claim 1 and claim 7. Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships between the units and the storage unit, or whether each already has a storage unit. For claim 1, Examiner suggests amending claim 1 to recite: An information processing system comprising: a processor, a memory storing a program executed by the processor, comprising: This would be based on paragraphs 38, 67 as published. Other possible amendments may overcome the rejection. 
Claims 2-6 depend from claim 1 and are rejected for the same reasons.
Claim 7 is rejected for the same reasons as claim 1. Examiner suggests amending claim 7 to recite: “An information processing method comprising the steps of: acquiring, by a processor, a task to be presented to a driver of a mobile unit by a task acquisition unit stored in a memory and executed by the processor.” Subsequent limitations could recite similar limitations, e.g. “…by a load identification stored in the memory and executed by the processor.” This would overcome the indefiniteness regarding the laundry list of units and their unknown relationships.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.

Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A… system comprising: 
a task acquisition… configured to acquire a task to be presented to a driver of a mobile unit; 
a load identification… configured to identify a current driving load on the driver; 
an output determination… configured to determine whether the acquired task is to be output to the driver or not in accordance with the driving load; and 
… stores taste information regarding a taste of the driver, and 
the output determination…
calculates a degree of divergence of the acquired task from the taste of the driver based on the taste information on the driver, and 
determines to output a request of the acquired task to the driver if the calculated degree of divergence is smaller than a threshold value calculated based on the identified driving load.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing interactions between people – social activities; following rules or instructions – matching users with similar tastes/preferences). There is also a mathematical concept in calculating a numerical value of “driving load on the driver.” The claims broadly take in a value for that limitation with no further limitations. The remaining limitations in claim 1 are a series of steps of to give drivers tasks (i.e. requests for a ride) where the 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 2 recites additional elements that are:
An “information processing system” comprising: 
a task acquisition “unit” configured to acquire a task to be presented to a driver of a mobile unit; 
a load identification “unit” configured to identify a current driving load on the driver; 
an output determination “unit” configured to determine whether the acquired task is to be output to the driver or not in accordance with the driving load; and 
“a storage unit,
wherein the storage unit stores taste information regarding a taste of the driver, and the output determination unit”
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; the modules are executed instructions to perform the steps; the modules are executed instructions to perform the steps
These elements of “information processing system, units” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner further notes that the system itself (a computer) does not 
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “information processing system, units”, and the other modules are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). In addition, the following limitations are conventional computer functions:
“a storage unit,
storing and retrieving information in memory)
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 7 is directed to a method at step 1, which is a statutory category. Claim 7 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 2 at step 2a, prong 2 and step 2B apply here. 
 Claims 2-5 narrow the abstract idea by details on the matching of driver tastes or matching to a threshold value for the tasks. Claim 6 further narrows the abstract idea by having different threshold values determined, including a “threshold value for each driver.” Claim 6 also narrows the abstract idea by stating that the task has a “learning level of response” which as best understood, can include just average time for a user to 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Buzalja (US 2017/0256012) in view of Argenti (US 10,893,010).
	Concerning claim 1, Buzalja discloses:
An information processing system (Buzalja See par 78, FIG. 1 – server with CPU 180 executes computer instructions; See FIG. 2 and illustrative computerized devices to implement the disclosure) comprising: 
a task acquisition unit configured to acquire a task to be presented to a driver of a mobile unit (Buzalja – See par 43 -  Those of skill in the art will appreciate alternative labeling of the driver contracting system as a driver matching system, contractor bidding method, ride-sharing system, requestor-contractor matching system, matching system, the invention, or other similar names. See par 147, FIG. 8 -  The contractor may interact with the contractor component to browse available bids (block 808). The contractor may determine whether to filter the available bids at block 810. The filter may set conditions, analyze the bids for compliance with the conditions, and at least partially exclude bids not in compliance with the conditions.)
Buzalja discloses using sensors, camera, and/or microphone to record bid being fulfilled (See par 134, FIG. 6) and determining the contractor’s (i.e. driver’s) current location, location history using sensors e.g. GPS or other sensing features (See par 69). Buzalja also discloses considering distance form origin to destination and inconvenience of a return trip when determining prices (See par 137). However, Buzalja does not explicitly disclose the next limitation.
Argenti discloses:
a load identification unit configured to identify a current driving load on the driver (par 65 -  The driving load table 384 is a table defining the degrees of driving load of the driver of the vehicle 102 in association with various traffic scenes encountered by the vehicle 102 and is predetermined and is stored in the storage device 382. par 71-72 as published - The load identification unit 392 identifies the current driving load on the current driver. More specifically, the load identification unit 392 acquires information on traffic environment).
Argenti discloses the limitations based on broadest reasonable interpretation in light of the specification – See col. 9, lines 27-45 - Therefore the spare attention capacity of the occupant of the vehicle may be estimated by a dynamic attention capacity monitoring service 112; 112 may receive information from receive traffic information from a traffic service indicating traffic conditions on a route the vehicle is travelling, wherein the traffic conditions indicate low traffic and high speeds); 
Argenti - See col. 9, lines 7-23 - As discussed in more detail in regard to FIGS. 12-14, in some embodiments, a filtering application, such as filtering application 106, may dynamically determine interactive options to be presented to an occupant of a vehicle, such as occupant 102, based on an estimated amount of spare attention capacity of the occupant, such as “estimated spare attention capacity of the occupant 114.” In some embodiments, dynamically determined interactive options may be used to present a message or other information that has also been filtered by a filtering application, such as filtering application 106.); and 
a storage unit (Buzalja – See par 78 server may include processor and memory capable of executing instructions), 
wherein the storage unit stores taste information regarding a taste of the driver (par 28-30, FIG. 4 – tune/music/song, frequent/recent visited place/location (e.g. gym, library, museum, theme park, amusement park, sports, stadium ; par 75 as published – favorite tunes and recently listened tune
Buzalja discloses the limitations based on broadest reasonable interpretation in light of the specification –see par 65 - The contractor modules 160 may sense, gather, report, and/or otherwise provide information usable to create a bid. This information may be stored in a database, which may be a local database via the contractor module and/or communicably connected database 192 accessible via a network 108. See par 46, 72 - The contractor may optionally filter 167 possible bids to narrow down a prospective bid that meets the contractor's criteria, e.g. favorable destinations), and 
the output determination unit (Buzalja – see par 72 - An illustrative contractor bid browser module 166 may include tools to search and/or browse bids. The contractor bid browser module 166 may include a filter 167, which may remove or obscure bids that are incompatible, do not match a contractor's desired criteria, and/or otherwise do not meet the conditions of the filter 167. The filter 167 may optionally be used to highlight prospective bids of high interest, for example, bids with high earning potentials or favorable destinations.)
calculates a degree of divergence of the acquired task from the taste of the driver based on the taste information on the driver (Buzalja – see par 72 – The contractor bid browser module 166 may include a filter 167, which may remove or obscure bids that are incompatible, do not match a contractor's desired criteria, and/or otherwise do not meet the conditions of the filter 167. The filter 167 may optionally be used to highlight prospective bids of high interest, for example, bids with high earning potentials or favorable destinations. see par 77 - The contractor modules 160 may include a contractor media module 168. An illustrative contractor media module 168 may allow a contractor and/or requestor to select a type of media for playback during fulfillment of a bid.)
Buzalja in combination with Argenti discloses:
determines to output a request of the acquired task to the driver if the calculated degree of divergence is smaller than a threshold value calculated (Buzalja - see par 74 - The filter 167 may advantageously allow the contractor to browse only bids that are compliant with one or more conditions. For example, the contractor may define his or her own conditions to sort or otherwise highlight preferable bids.) based on the identified driving load (Argenti col. 8, lines 57-67; col. 9, lines 1-7 -  dynamic attention capacity monitoring service, such as dynamic attention capacity monitoring service 112, may further monitor for incoming messages and determine a priority score for the incoming messages based on weighted prioritization factors. In some embodiments, different messages may be filtered in different ways for a given spare attention capacity level of an occupant based on the messages having different priorities. In some embodiments, an occupant may adjust prioritization settings for messages, or a dynamic attention capacity monitoring service may learn message prioritization based on historical information or other information about the occupant provided to the dynamic attention capacity monitoring service. Col. 12, lines 22-27 - If there is insufficient spare attention capacity for the occupant to accept new messages, presentment of new messages may be delayed until the attention demands on the occupant are reduced such that the occupant has sufficient spare attention capacity to be presented with messages or other information.)
Buzalja and Argenti are analogous art as they are directed to analyzing driver vehicle information and their preferences (See Buzalja par 72; Argenti FIG. 9, Col. 21, lines 45-53 – message priority preferences). Buzalja discloses using sensors, camera, and/or microphone to record bid being fulfilled (See par 134, FIG. 6) and determining the contractor’s (i.e. driver’s) current location, location history using sensors e.g. GPS or other sensing features (See par 69). Buzalja also discloses considering distance form 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of driver contracting and filtering ride requests to a driver in Buzalja to explicitly consider traffic and attention capacity to further filter prioritized messages to a driver as disclosed in Argenti, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 7, Buzalja discloses:
An information processing method (Buzalja See par 78, FIG. 1 – server with CPU 180 executes computer instructions; See FIG. 2 and illustrative computerized devices to implement the disclosure ) comprising the steps of: 
acquiring a task to be presented to a driver of a mobile unit by a task acquisition unit (Buzalja – See par 43 -  Those of skill in the art will appreciate alternative labeling of the driver contracting system as a driver matching system, contractor bidding method, ride-sharing system, requestor-contractor matching system, matching system, the invention, or other similar names. See par 147, FIG. 8 -  The contractor may interact with the contractor component to browse available bids (block 808). The contractor may determine whether to filter the available bids at block 810. The filter may set conditions, analyze the bids for compliance with the conditions, and at least partially exclude bids not in compliance with the conditions); 
identifying a current driving load on the driver by a load identification unit (Argenti discloses the limitations based on broadest reasonable interpretation in light of the specification – See col. 9, lines 27-45 - Therefore the spare attention capacity of the occupant of the vehicle may be estimated by a dynamic attention capacity monitoring service 112; 112 may receive information from receive traffic information from a traffic service indicating traffic conditions on a route the vehicle is travelling, wherein the traffic conditions indicate low traffic and high speeds); and 
determining whether a request of the acquired task is to be output to the driver or not by an output determination unit (Buzalja - see par 74 - The filter 167 may advantageously allow the contractor to browse only bids that are compliant with one or more conditions. For example, the contractor may define his or her own conditions to sort or otherwise highlight preferable bids; Argenti - See col. 9, lines 7-23 - As discussed in more detail in regard to FIGS. 12-14, in some embodiments, a filtering application, such as filtering application 106, may dynamically determine interactive options to be presented to an occupant of a vehicle, such as occupant 102, based on an estimated amount of spare attention capacity of the occupant, such as “estimated spare attention capacity of the occupant 114.” In some embodiments, dynamically determined interactive options may be used to present a message or other information that has also been filtered by a filtering application, such as filtering application 106), 
wherein in the determining, 
a degree of divergence of the acquired task from the taste of the driver is calculated based on taste information regarding a taste of the driver (Buzalja – see par 72 – The contractor bid browser module 166 may include a filter 167, which may remove or obscure bids that are incompatible, do not match a contractor's desired criteria, and/or otherwise do not meet the conditions of the filter 167. The filter 167 may optionally be used to highlight prospective bids of high interest, for example, bids with high earning potentials or favorable destinations. see par 77 - The contractor modules 160 may include a contractor media module 168. An illustrative contractor media module 168 may allow a contractor and/or requestor to select a type of media for playback during fulfillment of a bid) stored in a storage unit (Buzalja – See par 78 server may include processor and memory capable of executing instructions, and 
a request of the acquired task is determined to be output to the driver if the calculated degree of divergence is smaller than a threshold value calculated (Buzalja - see par 74 - The filter 167 may advantageously allow the contractor to browse only bids that are compliant with one or more conditions. For example, the contractor may define his or her own conditions to sort or otherwise highlight preferable bids) based on the identified driving load (Argenti col. 8, lines 57-67; col. 9, lines 1-7 -  dynamic attention capacity monitoring service, such as dynamic attention capacity monitoring service 112, may further monitor for incoming messages and determine a priority score for the incoming messages based on weighted prioritization factors. In some embodiments, different messages may be filtered in different ways for a given spare attention capacity level of an occupant based on the messages having different priorities. In some embodiments, an occupant may adjust prioritization settings for messages, or a dynamic attention capacity monitoring service may learn message prioritization based on historical information or other information about the occupant provided to the dynamic attention capacity monitoring service. Col. 12, lines 22-27 - If there is insufficient spare attention capacity for the occupant to accept new messages, presentment of new messages may be delayed until the attention demands on the occupant are reduced such that the occupant has sufficient spare attention capacity to be presented with messages or other information).
It would have been obvious to combine Buzalja and Argenti for the same reasons as disclosed in claim 1 above.

Concerning claim 2, Buzalja and Argenti disclose:
The information processing system according to claim 1, wherein 
the task includes a proposal to the driver (Buzalja see par 71 - An illustrative contractor trip module 165 may include information regarding compatibility with a trip requested via bid. For example, the contractor trip module 165 may include information about commonly accepted and/or fulfilled trips, such as a trip to requestors homes or other locations.), and 
the output determination unit calculates the degree of divergence of the proposal included in the acquired task from the taste of the driver based on the taste information on the driver (Buzalja – see par 72 – The contractor bid browser module 166 may include a filter 167, which may remove or obscure bids that are incompatible, do not match a contractor's desired criteria, and/or otherwise do not meet the conditions of the filter 167. The filter 167 may optionally be used to highlight prospective bids of high interest, for example, bids with high earning potentials or favorable destinations. see par 77 - The contractor modules 160 may include a contractor media module 168. An illustrative contractor media module 168 may allow a contractor and/or requestor to select a type of media for playback during fulfillment of a bid).

	Concerning claim 3, Buzalja discloses:
The information processing system according to claim 2, wherein 
the storage unit stores taste divergence information on a mutual degree of divergence between a plurality of predetermined taste categories (Buzalja – See par 43 – requestor-contractor matching system; see par 74 -The information of various contractor modules 160 and other tools of the contractor bid browser module 166 may optionally be used in association with a filter 167. The filter 167 may advantageously allow the contractor to browse only bids that are compliant with one or more conditions.), and 
Buzalja – See par 72 – The filter 167 may optionally be used to highlight prospective bids of high interest, for example, bids with high earning potentials or favorable destinations.; see par 74 - For example, the contractor may define his or her own conditions to sort or otherwise highlight preferable bids.).

	Concerning claim 4, Buzalja and Argenti disclose:
The information processing system according to claim 1, wherein the threshold value is set to be smaller as the driving load is larger (Argenti – See Col. 10, lines 19-30 - For example, as shown in FIG. 1B, when a spare attention capacity of an occupant of a vehicle is estimated to be low, high priority messages may be summarized, medium priority messages may simply be indicated, or may be blocked all together, and low priority messages may be blocked.).
It would have been obvious to combine Buzalja and Argenti for the same reasons as disclosed in claim 1 above.

Concerning claim 5, Buzalja and Argenti disclose:	
The information processing system according to claim 1, wherein the taste information is determined for the driver (Buzalja – see par 71 - An illustrative contractor trip module 165 may include information regarding compatibility with a trip requested via bid. For example, the contractor trip module 165 may include information about commonly accepted and/or fulfilled trips, such as a trip to requestors homes or other locations).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buzalja (US 2017/0256012) in view of Argenti (US 10,893,010) as applied above to claims 1-5 and 7, and further in view of Hodges (US 2016/0117928).
Concerning claim 6, Argenti discloses:
The information processing system according to claim 1, wherein 
the threshold value includes a default threshold value not dependent on an individual driver (Argenti Col. 6, lines 48-60 that if users have lower spare attention capacity, there are fewer interactive options and options with less response effort and that interactions options can allow for more customization on the occupant.)
Buzalja discloses using sensors, camera, and/or microphone to record bid being fulfilled (See par 134, FIG. 6) and determining the contractor’s (i.e. driver’s) current location, location history using sensors e.g. GPS or other sensing features (See par 69). Argenti discloses that if users have lower spare attention capacity, there are fewer interactive options and options with less response effort and that interactions options can allow for more customization on the occupant. Col. 6, lines 48-60. However, Buzalja and Argenti do not disclose the limitations.
Hodges discloses:
The information processing system according to claim 1, wherein 
the threshold value includes a default threshold value not dependent on an individual driver “and an inherent threshold value determined for each driver” (Hodges – See par 35 - The driver alerting module 170A or 170B can receive the analyzed data from the vehicle analysis module 160 on a consistent basis in order to identify risky driving behaviors, like heavy braking and acceleration, average or maximum speeds, and so forth for a driver of a vehicle. In turn, the driver alerting module 170 can output alerts via wired or wireless communication for presentation to a driver of a vehicle to notify the driver of the risky driver behaviors and provide coaching to improve the driving performance of the driver. see par 69 - In some instances, this may advantageously reduce the amount of distraction to the driver while driving is in progress so that the driver's attention may remain on the road.).
In combination, Buzalja, Argenti, and Hodges discloses:
the output determination unit determines whether the acquired task is to be output to the driver or not by using the inherent threshold value (Hodges – see par 50 - As another example, the driver alerting module 170 can alert when a driver exceeds a certain acceleration or deceleration limit (for example, more than ±5 miles per hours in one second or ±10 miles per hours in one second) when a vehicle is traveling less than one threshold speed (for example, 20 miles per hour) or greater than another threshold speed (for example, 60 miles per hour). Moreover, the driver alerting module 170 can perform computations with the vehicle data parameters to come up with a score or to determine thresholds, such as the threshold used for alerting the driver. See par 54 - The driver alerting module 170 can also determine whether the driver is likely driving and inform the driver regarding a needed change in an hours-of-service status. The term “hours-of-service status,” in addition to having its ordinary meaning, can refer to whether a driver may be permitted continue driving in view of a total number of consecutive driving hours that the driver has been driving) if the driver satisfies a predetermined condition relating to a learning level of response with respect to the task (Argenti – See col. 9, lines 1-7 -  In some embodiments, an occupant may adjust prioritization settings for messages, or a dynamic attention capacity monitoring service may learn message prioritization based on historical information or other information about the occupant provided to the dynamic attention capacity monitoring service. See col. 21, lines 54-64, - the dynamic attention capacity monitoring service may learn message prioritization weighting factors based on future user behavior and/or user supplied rules or preferences, such as preferences 906).
It would have been obvious to combine Buzalja and Argenti for the same reasons as disclosed in claim 1 above. In addition, Buzalja, Argenti, and Hodges are analogous art as they are directed to analyzing driver vehicle information (See Buzalja par 72; Argenti FIG. 9, Col. 21, lines 45-53 – message priority preferences; Hodges par 23). Buzalja discloses using sensors, camera, and/or microphone to record bid being fulfilled (See par 134, FIG. 6) and determining the contractor’s (i.e. driver’s) current location, location history using sensors e.g. GPS or other sensing features (See par 69). Argenti discloses that if users have lower spare attention capacity, there are fewer interactive options and options with less response effort and that interactions options can allow for more customization on the occupant. Col. 6, lines 48-60. Hodges improves upon improves upon Buzalja and Argenti by explicitly determining when users are more busy 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of driver contracting and filtering ride requests to a driver in Buzalja to explicitly consider traffic and attention capacity to further filter prioritized messages to a driver as disclosed in Argenti and further have thresholds for alerts particular to each driver as disclosed in Hodges, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng, "Utility-aware ridesharing on road networks," 2017, In Proceedings of the 2017 ACM International Conference on Management of Data, pp. 1197-1210 – matching riders by utility with drivers 
Cao (US 2016/0364678) – directed to ride-sharing vehicles 
Khanna (US 2018/0374182) – directed to graphical interface for drivers in ride-sharing
Rajcok (US 2019/0333180) – discloses auto accepting trip requests by configuring preferences settings to reduce distracting driving (See par 15, 54)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619